 

EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of November 13, 2017
(“Effective Date”), is made by and between MYnd Analytics, Inc., a Delaware
corporation company (the “Company”), and Robert Plotkin (the “Executive”).

 

WHEREAS, Company has entered into an Equity Purchase Agreement to purchase one
hundred (100%) percent of Executive’s former company Arcadian Telepsychiatry
Services, LLC, Delaware limited liability company, (“Arcadian”),

 

WHEREAS, on November 13, 2017 the Parties signed and closed the Equity Purchase
Agreement making Arcadian a whole owned subsidiary of the Company (“Purchase
Option Closing Date”).

 

WHEREAS, the Company desires to employ Executive, and Executive desires to
accept such employment, on the terms and subject to the conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties to this Agreement hereby agree as follows:

 

1. Employment. On the terms and subject to the conditions set forth herein, the
Company hereby employs Executive as the Chief Executive Officer for the
Company’s whole owned subsidiary Arcadian, and Executive accepts such
employment, for the Employment Term (as defined in Section 3) beginning on the
Effective Date. During the Employment Term, Executive shall report to the
President and CEO of the Company and/or the Chairman of the Board of Company,
performing such duties as shall be reasonably required of a chief executive
officer of a corporation of a similar size and nature to the Company, and shall
have such other powers and perform such other duties as may from time to time be
assigned to him by the President and CEO of the Company and/or the Chairman of
the Board of Company.

 

2. Performance. Executive will serve the Company faithfully and to the best of
his ability and will devote his full business time, energy, experience and
talents to the business of the Company and Arcadian. During the term of this
Agreement Employee shall be exclusive to the Company and Arcadian or any other
affiliates unless Executive receives written authorization from Company to
perform other services.

 

3. Employment Term. Subject to earlier termination pursuant to Section 7,
Executive’s term of employment hereunder shall begin on the Purchase Option
Closing Date (the Commencement Date ), and continue through the date which is
three years following the Commencement Date; provided, that beginning on the
third anniversary of the Commencement Date, and on each subsequent anniversary
of the Commencement Date, such term shall be automatically extended by an
additional one year beyond the end of the then-current term, unless, at least 90
days before any such anniversary of the Commencement Date, the Company gives
written notice to Executive that the Company does not desire to extend the term
of this Agreement, in which case, the term of employment hereunder shall
terminate at the end of the then-current term, as applicable (the term of
employment hereunder, including any extensions, in accordance with this Section
3 shall be referred to herein as the Employment Term).

 



 

 

 

4. Compensation and Benefits.

 

(a) Salary. As compensation for his services hereunder and in consideration of
Executive’s other agreements hereunder, during the Employment Term, the Company
shall pay Executive a base salary, payable in equal installments in accordance
with the Company’s payroll procedures, at an annual rate of $215,000.00, subject
to annual review by the (or its compensation committee) which may increase, but
not decrease, Executive’s base salary. The Employee will be eligible for cash
bonuses based upon performance.

 

(b)Stock Options. Company shall grant Executive a stock option to purchase
35,000 shares of Common Stock (the “Stock Option”) for a per share exercise
price that is equal to the closing price of the Company’s Common Stock on the
date of the Purchase Option Closing. The Stock Option will expire upon the
earlier of (i) 10 years from the date of issuance or (ii) three months after the
date of termination of employment, and will be subject to all of the terms and
conditions of the Company’s employee stock option plan. The terms of the Stock
Option will provide that (a) the Stock Option will be exercisable with respect
to 11,667 of the shares of Common Stock underlying the Option on the first
anniversary of the date of issuance, (b) the Stock Option will be exercisable
with respect to 11,666 of the shares of Common Stock underlying the Stock Option
on or after the two year anniversary of the date of issuance of the Stock Option
if Executive is an employee of Company, or one of its Affiliates on such date
and (c) the Stock Option will be exercisable with respect to 11,666 of the
shares of Common Stock underlying the Stock Option after Arcadian achieves
aggregate revenues of at least $2,500,000 from and after the date of issuance of
the Stock Option. The Stock Option and all shares of Common Stock (previously
granted) issue upon exercise of the Stock Option will be subject to the Lock Up
Terms for a period of two years from the date that the Stock Option is issued.

 

(c) Retirement, Medical, Dental and Other Benefits. During the Employment Term,
Executive shall, in accordance with the terms and conditions of the applicable
plan documents and all applicable laws, be eligible to participate in the
various retirement, medical, dental and other employee benefit plans made
available by the Company, from time to time, for its executives.

 

(d) Vacation; Sick Leave. During the Employment Term, Executive shall be
entitled to not less than three weeks of vacation during each calendar year and
sick leave in accordance with the Company’s policies and practices with respect
to its executive officers.

 

(e) Business Expenses. The Company shall reimburse to Executive for all
reasonable pre-approved expenses actually incurred by him in connection with the
performance of his duties hereunder in accordance with policies established by
the Company from time to time and subject to receipt by the Company of
appropriate documentation.

 

5. Key Person Insurance. At any time during the Employment Term the Company
shall have the right to insure the life of Employee for the Company’s sole
benefit. The Company shall have the right to determine the amount of insurance
and the type of policy. Employee shall cooperate with the Company in obtaining
such insurance by submitting to physical examinations, by supplying all
information reasonably required by any insurance carrier
and by executing all necessary documents reasonably required by any insurance carrier.

 



2 

 

 

6. Covenants of Executive. Executive acknowledges that in the course of his
employment with the Company he will become familiar with the Company’s and
Company’s affiliates and subsidiaries including be not limited to Arcadian
(collectively defined as the “Affiliate(s)”) trade secrets and with other
confidential information concerning the Company and the Affiliates, and that his
services are of special, unique and extraordinary value to the Company and the
Affiliates. Therefore, the Company and Executive mutually agree that it is in
the interest of both parties for Executive to enter into the restrictive
covenants set forth in this Section 6 and that such restrictions and covenants
are reasonable given the nature of Executive’s duties and the nature of the
Company’s business.

 

(a) Noncompetition. During the Employment Term and for the three (3) year period
following termination of the Employment Term (the Restricted Period ), Executive
shall not, within any jurisdiction or marketing area in which the Company or the
Affiliates is doing or is qualified to do business, directly or indirectly, own,
manage, operate, control, be employed by or participate in the ownership,
management, operation or control of, or be connected in any manner with, any
Business (as hereinafter defined); provided that Executive’s ownership of
securities of two percent (2%) or less of any class of securities of a public
company shall not, by itself, be considered to be competition with the Company
or any Affiliate. For purposes of this Agreement, Business shall mean the
telepsychiatry services (including but not limited to web based communications),
analytical healthcare services or tools or any other business of a type and
character engaged in by the Company or the Affiliates during the Employment Term
(including, without limitation, any business in which the Company or any
Affiliate has specific plans to conduct in the future and as to which Executive
was aware of such planning at or prior to the time Executive’s employment is
terminated).

 

(b) Non-solicitation. During the Employment Term and the Restricted Period,
Executive shall not, directly or indirectly, (i) hire or employ, solicit for
employment or otherwise contract for the services of any individual who is or
was an employee or consultant of the Company or the Affiliates; (ii) otherwise
induce or attempt to induce any employee or consultant of the Company or the
Affiliates to leave the employ or service of the Company or the Affiliates, or
in any way interfere with the relationship between the Company or the Affiliates
and any employee or consultant respectively thereof; or (iii) induce or attempt
to induce any customer, supplier, licensee or other business relation of the
Company or the Affiliates to cease doing business with the Company or any
Affiliate, or interfere in any way with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Affiliate.

 



3 

 

 

(c) Nondisclosure; Inventions. For the Employment Term and at all times
thereafter, (i) Executive shall not divulge, transmit or otherwise disclose
(except as legally compelled by court order, and then only to the extent
required, after prompt notice to the Company of any such order), directly or
indirectly, other than in the regular and proper course of business of the
Company and/or the Affiliates, any customer lists, trade secrets or other
confidential knowledge or information with respect to the operations or finances
of the Company and/or or with respect to confidential or secret processes,
services, techniques, customers or plans with respect to the Company and/or,
including, without limitation, any know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals
concerning the past, current or future business, activities and operations of
the Company and/or the Affiliates (all of the foregoing collectively hereinafter
referred to as Confidential Information ), and (ii) Executive will not use,
directly or indirectly, any Confidential Information for the benefit of anyone
other than the Company and/or the Affiliates provided, that Executive has no
obligation, express or implied, to refrain from using or disclosing to others
any such knowledge or information which is or hereafter shall become available
to the general public other than through disclosure by Executive. All
Confidential Information, new processes, techniques, know-how, methods,
inventions, plans, products, patents and devices developed, made or invented by
Executive, alone or with others, while an employee of the Company which are
related to the business of the Company and the Affiliates shall be and become
the sole property of the Company, unless released in writing by the Company, and
Executive hereby assigns any and all rights therein or thereto to the Company.
This Sub-section 6(c) is in addition to the Employee Confidentiality,
Non-Solicitation and Inventions Assignment Agreement which will be entered into
simultaneously with this Agreement.

 

(d) Nondisparagement. During the Employment Term and at all times thereafter,
Executive shall not take any action to disparage or criticize the Company or the
Affiliates or their respective employees, directors, owners or customers or to
engage in any other action that injures or hinders the business relationships of
the Company or the Affiliates. Nothing contained in this Sub-section 6(d) shall
preclude Executive from enforcing his rights under this Agreement.

 

(e) Return of Company Property. All Confidential Information, files, records,
correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company or the Affiliates, whether prepared by Executive or otherwise
coming into his possession in the course of the performance of his services
under this Agreement, shall be the exclusive property of the Company and shall
be delivered to the Company, and not retained by Executive (including, without
limitations, any copies thereof), promptly upon request by the Company and, in
any event, promptly upon termination of the Employment Term.

 

(f) Enforcement. Executive acknowledges that a breach of his covenants contained
in this Section 6 may cause irreparable damage to the Company and the
Affiliates, the exact amount of which would be difficult to ascertain, and that
the remedies at law for any such breach or threatened breach would be
inadequate. Accordingly, Executive agrees that if he breaches or threatens to
breach any of the covenants contained in this Section 6, in addition to any
other remedy which may be available at law or in equity, the Company and the
Affiliates shall be entitled to specific performance and injunctive relief to
prevent the breach or any threatened breach thereof without bond or other
security or a showing that monetary damages will not provide an adequate remedy.

 



4 

 

 

(g) Scope of Covenants. The Company and Executive further acknowledge that the
time, scope, geographic area and other provisions of this Section 6 have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement. In the event that the agreements in this Section
6 shall be determined by any court of competent jurisdiction to be unenforceable
by reason of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, they shall be interpreted to extend only over the maximum period of
time for which they may be enforceable and/or over the maximum geographical area
as to which they may be enforceable and/or to the maximum extent in all other
respects as to which they may be enforceable, all as determined by such court in
such action.

 

7. Termination. The employment of Executive hereunder shall automatically
terminate at the end of the Employment Term. The employment of Executive
hereunder and the Employment Term may also be terminated at any time by the
Company with or without Cause. For purposes of this Agreement, Cause shall mean:
(i) embezzlement, theft or misappropriation by Executive of any property of the
Company or an Affiliate; (ii) any breach by Executive of Executive’s covenants
under Section 6; (iii) any breach by Executive of any other material provision
of this Agreement which breach is not cured, to the extent susceptible to cure,
within 30 days after the Company has given written notice to Executive
describing such breach; (iv) willful failure by Executive to perform the duties
of his employment hereunder which continues for a period of 14 days following
written notice thereof by the Company to Executive; (v) the conviction of, or a
plea of nolo contendere (or a similar plea) to, any criminal offense that is a
felony or involves fraud, or any other criminal offense punishable by
imprisonment of at least one year or materially injurious to the business or
reputation of the Company or an Affiliate involving theft, dishonesty,
misrepresentation or moral turpitude; (vi) gross negligence or willful
misconduct on the part of Executive in the performance of his duties as an
employee, officer or director of the Company or an Affiliate; (vii) Executive’s
breach of his fiduciary obligations to the Company or an Affiliate; (viii)
Executive’s commission of intentional, wrongful damage to property of the
Company or an Affiliate; (ix) any chemical dependence of Executive which
adversely affects the performance of his duties and responsibilities to the
Company or an Affiliate; or (x) Executive’s violation of the Company’s or an
Affiliate’s code of ethics, code of business conduct or similar policies
applicable to Executive. The existence or non-existence of Cause shall be
determined in good faith by the Company. If Executive’s termination is with or
without Cause, the termination may effective immediately. The employment of
Executive may also be terminated at any time by Executive by notice of
resignation delivered to the Company not less than 90 days prior to the
effective date of such resignation.

 



5 

 

 

8. Severance for Terminations. Subject to Section 9 and to Executive’s continued
compliance with the covenants set forth in Section 6, if Executive’s employment
hereunder is terminated during the Employment Term by the Company or is
terminated due to expiration of the Employment Term following notice by the
Company not to extend the Employment Term in accordance with Section 6, in each
case other than for Cause or due to disability (as determined in the good faith
discretion of the Board) or death, Executive shall be entitled to receive 30
days of his then current salary as severance and shall be entitled to continued
medical and dental benefits described in Sub-section 4(c) for a period of six
(6) months, at the same rate of employee and Company shared costs of such
coverage as in effect from time to time for active employees of the Company.
With respect to any such continued medical and dental benefits described above
for which Executive is eligible, (I) if the Company cannot continue such
benefits without adverse tax consequences to Executive or the Company or for any
other reason, the Company shall pay Executive for the cost of such benefits;
(II) such benefits shall be discontinued in the event Executive becomes eligible
for similar benefits from a successor employer (and Executive’s eligibility for
any such benefits shall be reported by Executive to the Company); and (III)
Executive’s period of continuation coverage for purposes of Section 4980B of the
Internal Revenue Code of 1986, as amended (the Code ), shall be deemed to
commence on the date of Executive’s termination of employment.

 

9. Termination of Compensation and Benefits; Execution of Release; Coordination
of Provisions. If Executive’s employment terminates otherwise than in a
termination entitling him to the payment in lieu of severance pay and benefits
pursuant to Section 8, Executive shall not be entitled to any severance,
termination pay or similar compensation or benefits, provided that Executive
shall be entitled to any benefits then due or accrued in accordance with the
applicable employee benefit plans of the Company or applicable law, including
continuation coverage under the Company’s group health plans for purposes of
Section 4980B of the Code. As a condition of receiving any severance
compensation for which Executive otherwise qualifies under Section 8, Executive
agrees to execute within sixty (60) days following the date of Executive’s
termination of employment a general release in favor of the Company in
substantially the form set forth hereto as Exhibit a, such release to be
delivered, and to have become fully irrevocable, on or before the end of such
60-day period. It is expressly agreed and understood that if such a release has
not been executed and delivered and become fully irrevocable by the end of such
60-day period, no amounts or benefits under Section 8 shall be or become payable
(except that any continued medical, dental or life insurance benefits may be
provided during such 60-day period pursuant to Section 8 as the case may be, but
will cease to be provided on the last day of such period). Executive
acknowledges and agrees that, except as specifically described in sections, all
of Executive’s rights to any compensation, benefits (other than base salary
earned through the date of termination of employment and any benefits due or
accrued prior to termination of employment in accordance with the applicable
employee benefit plans of the Company or applicable law), bonuses or severance
from the Company or any Affiliate after termination of the Employment Term shall
cease upon such termination.

 



6 

 

 

10. Notice. Any notices required or permitted hereunder shall be in writing and
shall be deemed to have been given when personally delivered or when mailed,
certified or registered mail, or sent by reputable overnight courier, postage
prepaid, to the addresses set forth as follows:

 

If to the Company:

 

MYnd Analytics, Inc.



26522 La Alameda Suite 290 

Mission Viejo, CA 92691



Attention: General Counsel

 

If to Executive, to such address as shall most currently appear on the records
of the Company, or to such other address as shall be furnished in writing by
either party to the other party; provided that such notice or change in address
shall be effective only when actually received by the other party.

 

11. General.

 

(a) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF
THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE
OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY. ANY ACTION TO ENFORCE THIS
AGREEMENT AND/OR THE EXHIBITS HERETO MUST BE BROUGHT IN, AND THE PARTIES HEREBY
CONSENT TO THE JURISDICTION OF, A COURT SITUATED IN THE CITY OF WILMINGTON,
DELAWARE. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION. EACH PARTY HERETO
EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING
RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.

 

(b) Construction and Severability. If any provision of this Agreement shall be
held invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired, and the parties undertake to implement
all efforts which are necessary, desirable and sufficient to amend, supplement
or substitute all and any such invalid, illegal or unenforceable provisions with
enforceable and valid provisions which would produce as nearly as may be
possible the result previously intended by the parties without renegotiation of
any material terms and conditions stipulated herein.

 



7 

 

 

(c) Assignability. Executive may not assign his interest in or delegate his
duties under this Agreement. This Agreement is for the employment of Executive,
personally, and the services to be rendered by him under this Agreement must be
rendered by him and no other person. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the Company and its successors and
assigns. Without limiting the foregoing and notwithstanding anything else in
this Agreement to the contrary, the Company may assign this Agreement to, and
all rights hereunder shall inure to the benefit of, any subsidiary of the
Company or any person, firm or corporation resulting from the reorganization of
the Company or succeeding to the business or assets of the Company by purchase,
merger, consolidation or otherwise.

 

(d) Warranty by Executive. Executive represents and warrants to the Company that
Executive is not subject to any contract, agreement, judgment, order or decree
of any kind, or any restrictive agreement of any character, that restricts
Executive’s ability to perform his obligations under this Agreement or that
would be breached by Executive upon his performance of his duties pursuant to
this Agreement, and Executive shall indemnify and hold harmless the Company and
the Affiliates from and against any and all liabilities, losses, claims,
obligations or the like arising from or in connection with any breach of, or
inaccuracy in, Executive’s representations and warranties contained in this
sentence.

 

(e) Compliance with Rules and Policies. Executive shall perform all services in
accordance with the lawful policies, procedures and rules established by the
Company. In addition, Executive shall comply with all laws, rules and
regulations that are generally applicable to the Company or its subsidiaries and
their respective employees, directors and officers.

 

(f) Withholding Taxes. All amounts payable hereunder shall be subject to the
withholding of all applicable taxes and deductions required by any applicable
law.

 

(g) Entire Agreement; Modification. This Agreement, together the Employee
Confidentiality, Non-Solicitation and Inventions Assignment Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, supersedes all prior agreements and undertakings, both
written and oral, and may not be modified or amended in any way except in
writing by the parties hereto.

 

(h) Duration. Notwithstanding the Employment Term hereunder, this Agreement
shall continue for so long as any obligations remain under this Agreement.

 

(i) Termination On or After Expiration of the Employment Term. Unless the
Company and Executive otherwise agree in writing, any continuation of
Executive’s employment with the Company and its Affiliates beyond the expiration
of the Employment Term shall be deemed an employment at will and shall not be
deemed to extend any of the provisions of this Agreement (other than as provided
in Sub-section 11(j)below), and Executive’s employment may thereafter be
terminated at will by Executive or the Company.

 



8 

 

 

(j) Survival. The covenants set forth in Section 6 and the parties’ respective
rights and obligations under Section 8 shall survive and shall continue to be
binding upon Executive and the Company, as the case may be, in accordance with
their terms, notwithstanding the termination or expiration of this Agreement or
the termination of Executive’s employment for any reason whatsoever.

 

(l) Waiver. No waiver by either party hereto of any of the requirements imposed
by this Agreement on, or any breach of any condition or provision of this
Agreement to be performed by, the other party shall be deemed a waiver of a
similar or dissimilar requirement, provision or condition of this Agreement at
the same or any prior or subsequent time. Any such waiver shall be express and
in writing, and there shall be no waiver by conduct. Pursuit by either party of
any available remedy, either in law or equity, or any action of any kind, does
not constitute waiver of any other remedy or action. Such remedies are
cumulative and not exclusive.

 

(m) Counterparts. This Agreement may be executed in two or more counterparts,
all of which taken together shall constitute one instrument.

 

(n) Section References. The words Section and Sub-section herein shall refer to
provisions of this Agreement unless expressly indicated otherwise.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.

 



MYND ANALYTICS, INC.         By: /s/ George Carpenter   Name: George Carpenter  
Title: Chief Executive Officer         EXECUTIVE         /s/ Robert Plotkin  
Robert Plotkin  



 



9 

 

 

Exhibit A FORM OF GENERAL RELEASE

 

THIS AGREEMENT AND RELEASE, dated as of [DATE] (this “Agreement”), is entered
into by and between [EXECUTIVE] ( Executive ) and [COMPANY] (the Company ).

 

WHEREAS, Executive entered into an employment agreement by and between Executive
and the Company, dated as of __________________ (the “Employment Agreement”);
and

 

WHEREAS, Executive’s employment with the Company will terminate effective as of
[EFFECTIVE DATE];

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, Executive and the
Company hereby agree as follows:

 

1. Executive shall be eligible for 30 days severance consistent with other
executives and will be provided additional benefits (the “Severance Benefits”)
in accordance with the terms and conditions of Section 8 of the Employment
Agreement; provided that, no such Severance Benefits shall be paid or provided
if Executive revokes this Agreement pursuant to Section 4 below.

 

2. Executive, for and on behalf of himself and Executive’s heirs, successors,
agents, representatives, executors and assigns, hereby waives and releases any
common law, statutory or other complaints, claims, demands, expenses, damages,
liabilities, charges or causes of action (each, a Claim ) arising out of or
relating to Executive’s employment or termination of employment with,
Executive’s serving in any capacity in respect of, or Executive’s status at any
time as a holder of any securities of, any of the Company and any of its
affiliates (collectively, the Company Group ), both known and unknown, in law or
in equity, which Executive may now have or ever had against any member of the
Company Group or any equity holder, agent, representative, administrator,
trustee, attorney, insurer, fiduciary, employee, director or officer of any
member of the Company Group, including their successors and assigns
(collectively, the Company Releasees), including, without limitation, any claim
for any severance benefit which might have been due Executive under any previous
agreement executed by and between any member of the Company Group and Executive,
and any complaint, charge or cause of action arising out of his employment with
the Company Group under the Age Discrimination in Employment Act of 1967 ( ADEA,
a law which prohibits discrimination on the basis of age against individuals who
are age 40 or older), the National Labor Relations Act, the Civil Rights Act of
1991, the Americans with Disabilities Act of 1990, Title VII of the Civil Rights
Act of 1964, the Employee Retirement Income Security Act of 1974, the Family
Medical Leave Act, the Equal Pay Act, the Securities Act of 1933, the Securities
Exchange Act of 1934, the Rehabilitation Act of 1973, the Worker Adjustment and
Retraining Notification Act, and the New York State Human Rights Law, all as
amended; and all other federal, state and local statutes, ordinances and
regulations. By signing this Agreement, Executive acknowledges that Executive
intends to waive and release any rights known or unknown Executive may have
against the Company Releasees under these and any other laws; provided that,
Executive does not waive or release Claims (i) with respect to the right to
enforce this Agreement or those provisions of the Employment Agreement that
expressly survive the termination of Executive’s employment with the Company,
(ii) with respect to any vested right Executive may have under any employee
pension or welfare benefit plan of the Company Group, or (iii) any rights to
indemnification under any applicable indemnification agreement, any D&O
insurance policy applicable to Executive and/or the Company’s certificates of
incorporation, charter and by-laws, or (iv) with respect to any claims that
cannot legally be waived.

 



10 

 

 

3. Executive acknowledges that Executive has been given twenty-one (21) days
from the date of receipt of this Agreement to consider all of the provisions of
the Agreement and, to the extent he has not used the entire 21-day period prior
to executing the Agreement, he does hereby knowingly and voluntarily waive the
remainder of said 21-day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ
THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN
ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN
RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE COMPANY
RELEASEES, AS DESCRIBED HEREIN AND THE OTHER PROVISIONS HEREOF. EXECUTIVE
ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER
TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

 

4. Executive shall have seven (7) days from the date of Executive’s execution of
this Agreement to revoke the release, including with respect to all claims
referred to herein (including, without limitation, any and all claims arising
under ADEA). If Executive revokes the Agreement, Executive will be deemed not to
have accepted the terms of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

[PARTIES SIGNATURE BLOCK]

 



11

 